ORDER OF TEMPORARY SUSPENSION
Comes now the Hearing Officer previously appointed in this case and recommends, pursuant to the agreement of the parties, that the Respondent in this proceeding be suspended pending a final determination in this cause.
Upon examination of the matters now before the Court, we find that the Hearing Officer's recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED, AND DECREED by this Court that pursuant to Admission and Discipline Rule 23, Section 14(b), the Respondent, John F. Schmitt, is hereby suspended from the practice of law in the State of Indiana during the pendency of this proceeding and until further order of this Court.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, and to the Respondent, and provide notice of this temporary suspension in accordance with Admission and Discipline Rule 28, Section 3(d).
All Justices concur.